PER CURIAM.
The appellant, Yancy Lamar Dunbar, challenges the judgment and sentence imposed upon him after he was adjudicated guilty of third degree murder. We affirm the conviction and sentence except for certain probation conditions which we strike.
We find no reversible error in the issues appellant raises concerning the conviction of third degree murder, and accordingly, we affirm.
The appellant raises multiple sentencing errors but we find error only in the imposition of two of the conditions of appellant’s probation. Probation condition (6) which forbids appellant from using intoxicants to excess and visiting places where these are unlawfully used or dispensed was improperly imposed because it was not announced in open court. Tillman v. State, 592 So.2d. 767 (Fla. 2d DCA 1992). Likewise, probation condition (4) which forbids appellant from possessing weapons and firearms without first obtaining permission from his probation officer was improperly imposed for the same reason. See Tillman. We strike probation conditions (4) and (6).
Reversed and remanded for resentencing.
SCHOONOVER, A.C.J., and ALTENBERND and BLUE, JJ., concur.